11 F.3d 1071
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Donald RODEN, Petitioner,v.DEPARTMENT OF TRANSPORTATION and Federal AviationAdministration, Respondents.
No. 93-3072.
United States Court of Appeals, Federal Circuit.
Oct. 25, 1993.

Before ARCHER, MICHEL, and CLEVENGER, Circuit Judges.
ARCHER, Circuit Judge.


1
Donald Roden appeals from an arbitration award, Grievance A5W-92-25-RBD-1 (Oct. 28, 1992), declaring Roden's grievance of the Federal Aviation Administration's decision to remove Roden non-arbitrable because he was a probationary employee at the time of his removal.  5 C.F.R. Secs. 315.801(a)(1), .806 (1993).  We affirm the award on the basis of the arbitrator's opinion.